DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 20150208291).
Regarding claims 1 and 12, LEE teaches transmitting, by a source local gateway, a first packet of a first local service of a user equipment (UE) (Fig. 14, LGW1, step 1401); determining, by a remote gateway (Fig. 14, MME), to change the UE from the source local gateway to a target local gateway (Fig. 14, MME step 1411, Determines if Handover requires L-GW change); sending, by the remote gateway, a first request message to the source local gateway (Fig. 14, step 1415 Delete bearer request) and a second request message to the target local gateway (Fig. 14, step 1419, Trigger Tunnel setup), wherein the first request message and the second request message request to establish a tunnel between the source local gateway and the target local gateway (Fig. 14, steps 1421 and 1423 Tunnel); and transmitting, by the source local gateway, a downlink packet of the first local service to the target local gateway using the (Fig. 14, steps 1425 and 1427 Data forwarding), or transmitting, by the target local gateway, an uplink packet of the first local service to the source local gateway using the tunnel.
Regarding claims 4 and 15, LEE teaches the tunnel is usable for transmitting a packet of the UE between the UE and an application server (Fig. 7, CN).
Regarding claims 5 and 16, LEE teaches the tunnel is dedicated for transmitting a packet of the first local service of the UE (Fig. 14 and Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20150208291) in view of Chin et al. (US 20160183156).
Regarding claims 8 and 19, LEE mentions service continuity ([0116] the MME instructs the L-GW2 to establish a tunnel between the L-GW1 and L-GW2 for the optimized data transmission path guaranteeing the session continuity) However, LEE does not expressly teach obtaining, by the remote gateway, mobility subscription information of the first local service, wherein the mobility subscription information of the local service indicates that the first local service requires service continuity. Chin teaches [0264] if the UE subscription profile does not contain a CSG Service Continuity, then the MME checks the Service Continuity Support field in the subscription information for the current APN (for which the connectivity is being requested). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chin in order to manage local IP access (LIPA) connection releases resulting from mobility of a user equipment ([0002], Chin).
Regarding claims 10 and 20, LEE mentions service continuity ([0116] the MME instructs the L-GW2 to establish a tunnel between the L-GW1 and L-GW2 for the optimized data transmission path guaranteeing the session continuity) However, LEE does not expressly teach the remote gateway is further configured to obtain mobility subscription information of the UE, wherein the mobility subscription information of the UE indicates that the UE requires service continuity. Chin teaches [0264] if the UE subscription profile does not contain a CSG Service Continuity, then the MME checks the Service Continuity Support field in the subscription information for the current APN (for which the connectivity is being requested). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chin in order to manage local IP access (LIPA) connection releases resulting from mobility of a user equipment ([0002], Chin).
Allowable Subject Matter
Claims 2, 3, 6, 7, 9, 11, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467